Citation Nr: 1758810	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  14-13 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for bilateral plantar fasciitis, left tarsal tunnel syndrome, status post left foot fracture healed with residual plantar calcaneal spur, to include entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).

2.  Entitlement to service connection for residuals of a low back injury. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and Spouse


ATTORNEY FOR THE BOARD

R. Walker, Associate Counsel


INTRODUCTION

The Veteran was a member of the U.S. Naval Reserve from July 1989 to September 2009, including a period of active duty from February 2003 to August 2003, and a period of inactive duty training (INACDUTRA) from January 5-8, 2001.

This matter came to the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  The Veteran submitted a notice of disagreement with the RO's determination, and in March 2014, the RO issued a Statement of the Case addressing the matters.  The Veteran perfected a timely appeal via his submission of a VA Form 9 in April 2014.
 
In April 2017, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the record on appeal.  Following the hearing, the Veteran submitted additional evidence, along with a waiver of initial RO review of that evidence.  

The Veteran has alleged an inability to retain employment due to her service-connected bilateral plantar fasciitis disability.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the Veteran or the record.  As such, the issue on appeal has been recharacterized as set forth above.  

The issues of entitlement to an initial rating in excess of 10 percent for bilateral plantar fasciitis, to include TDIU, is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

The Veteran's current back disability, chronic thoracolumbar strain, was incurred as a result of injury she sustained during a period of inactive duty training.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for chronic thoracolumbar strain have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA is required to advise a claimant of the information and evidence not of record that is necessary to substantiate a claim.  See 38 U.S.C. § 5103 (2012); 38 C.F.R. § 3.159(b)(1) (2017).  VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim, unless no reasonable possibility exists that such assistance would aid in substantiating that claim.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c) (2017).  In light of the favorable disposition below, the Board finds that any deficiency in VA's VCAA notice or development actions is harmless error with respect to the issue adjudicated in this decision.

Background

Clinical records show that in January 2001, the Veteran sought treatment for persistent low back pain which had been present since January 7, 2001, when she sustained an injury while jumping up to a window while participating in training with her reserve unit.  X-ray studies were normal.  The assessment was lumbosacral contusion and strain.  

The record on appeal confirms that the Veteran reported to Camp Pendleton on January 5, 2001, for a period of four days to perform Inactive Duty Training (IDT).

In February 2010, the Veteran submitted an original application for VA compensation benefits, seeking service connection for multiple disabilities, including a back disability which she attributed to an injury she sustained on January 7, 2001.  

In connection with her claim, the appellant was afforded a VA medical examination in September 2010.  She reported that on January 7, 2001, she sustained a lumbosacral contusion at Camp Pendleton while participating in field exercises.  Specifically, she indicated that she fell while attempting to climb through a window.  She reported that since her injury, she had experienced episodic low and mid back stiffness, spasms and decreased motion approximately three times per month.  After examining the Veteran and reviewing the record, the examiner diagnosed the Veteran as having mild chronic thoracolumbar strain.  The examiner noted that although there were no service treatment records documenting the in-service injury in the claims folder, based on the credibility of the Veteran's history of injury during field exercises and the current examination which showed tenderness to palpation and reduced range of motion, it was his opinion that the current lumbar spine condition is at least as like as not related to the injury during her military service.

Private treatment records dated from February 2003 to November 2015 indicate that the Veteran continued to receive regular treatment for back pain.  

At her April 2017 Board hearing, the Veteran provided additional testimony with respect to the nature of the back injury she sustained while participating in a weekend drill in January 2001.  


Applicable Law

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the "active military, naval, or air service."  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

The term "active military, naval, or air service" means active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107 (b) (2012); See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

The Veteran contends that her current back disability was incurred during inactive duty training as a result of an injury she sustained during field exercises.  After considering the record, the Board concludes that service connection is warranted.  

As set forth above, the Veteran reports sustaining an injury to her back on September 7, 2001, during a period of INACDUTRA.  Having had the opportunity to observe her demeanor at an April 2017 hearing, the Board finds her description of the in-service injury to be credible.  Moreover, service department records confirm that she was on a period of INACDUTRA at the time of the injury.  Finally, as set forth above, based on the Veteran's description of the in-service injury as well as the current pathology evident at the time of the examination, the examiner concluded that it is at least as likely as not that the Veteran's current back disability, chronic thoracolumbar strain, is related to that in-service injury. 

The record contains no evidence that contradicts the VA examiner's conclusion or otherwise suggests an alternative etiology.  In view of the foregoing, the Board finds that evidence of record provides a sufficient basis upon which to conclude that service connection for chronic thoracolumbar strain is warranted.  See Gilbert, 1 Vet. App. at 54.


ORDER

Entitlement to service connection for chronic thoracolumbar strain is granted.


REMAND

After having considering the matter, and for reasons expressed below, the Board finds that the remaining issue on appeal must be remanded for further development.

At her April 2017 Board hearing, the Veteran testified that her bilateral foot symptomatology had worsened significantly since her most recent September 2010 VA examination.  Thus, in order to ensure that the record reflects the current extent of this disability, a VA examination is necessary.  See 38 C.F.R. § 3.159(c)(4) (2017); see also Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (holding that where a Veteran claims that a service-connected disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination).
 
In addition, as set forth above, the issue of entitlement to a TDIU has been raised by the Veteran.  At her April 2017 Board hearing, the Veteran asserted she has not been able to work since 2007 due to her service-connected bilateral foot disability.  See also June 2010 Correspondence.  The Veteran's husband also testified at the April 2017 Board hearing that the Veteran could not work anymore because she was in constant pain and could not stand.  The RO has not yet considered this issue in the first instance.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  Therefore, the AOJ should develop a claim for TDIU.

Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter to the Veteran concerning a claim for a TDIU.  Additionally, ask her to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

2.  Schedule an appropriate VA examination for the purpose of ascertaining the current severity of the Veteran's service-connected bilateral plantar fasciitis disability.  Access to the Veteran's electronic VA claims file must be made available to the examiner for review in connection with the examination.

The examiner should delineate all symptomatology and pathology associated with the Veteran's bilateral foot disability and comment on the severity of such.  The examination report should also address any functional loss caused by pain, fatigability, incoordination, weakness, or other symptoms of the bilateral foot disability.  

The assessment should include a finding as to whether the overall severity of the disability of the right foot is moderate, moderately severe, or severe at the examination.  A complete rationale for any opinion advanced must be provided.

The examiner should also discuss any occupational impairment caused by the service-connected bilateral plantar fasciitis disability.

3.  Thereafter, readjudicate the claim on appeal.  If the benefit sought remains denied, the Veteran and her representative should be provided a Supplemental Statement of the Case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


